Citation Nr: 1206767	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from June 10, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge on November 8, 2010.  (A copy of the hearing transcript has been associated with the file.)  During the hearing, the Veteran communicated his intent to withdraw his appeal for an initial compensable rating for erectile dysfunction.  Therefore, the Board finds that the appeal of this claim has been withdrawn and that the issue is no longer in appellate status.  See 38 C.F.R. § 20.204.


REMAND

The Veteran was last examined in February 2009 in connection with his claim for a higher evaluation for service-connected PTSD.  The Veteran's 2010 hearing testimony strongly suggests that the symptomatology associated with his PTSD may have increased in severity.  Specifically, the Veteran and his wife alleged that the Veteran's PTSD symptoms are manifested by poor hygiene, impaired judgment and concentration, and obsessional rituals, among other symptoms.  VA is obliged to afford a veteran another examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

Clinical notes reflect that the Veteran has continued to seek treatment for his PTSD from the Toledo VA Community Based Outpatient Clinic (CBOC); however, the most recent records from that facility are dated in February 2010.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated VA treatment records should be obtained on remand.  

The Veteran also testified that he continues to receive treatment for his PTSD at the Toledo Vet Center.  The most recent records on file from that organization are dated in July 2008.  Because updated records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Toledo CBOC and request that all records of the Veteran's treatment at that facility since February 2010 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Contact the Toledo Vet Center and request that all records of the Veteran's treatment at that organization since July 2008 be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be requested, and the Veteran should be provided with the opportunity to obtain the records.  

3.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of impairment attributable to PTSD.  

The report of the examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, with a thorough discussion of Axis V, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  The examiner should specifically comment on the impact of the Veteran's PTSD symptomatology on his ability to obtain or maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

4.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the benefit sought continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

